This seems to me to be a simple contract matter. The plaintiff essentially said to defendant: "If you don't agree to my property damage claim, I'll sue you for an intentional or personal-type tort as well." The parties did agree on the property damage claim and plaintiff accepted the money after altering the "full and final settlement" language on the check.
Plaintiff's acceptance and cashing of defendant's check effected an accord and satisfaction of plaintiff's property damage claim. Plaintiff's altering of the "full and final settlement" language does not change that fact. Platt v. PenetrynSystem, Inc. (1949), 151 Ohio St. 451 [39 Ohio Op. 273]; Hudak v.Nationwide Mut. Ins. Co. (1960), 112 Ohio App. 306
[13 O.O.2d 434]. Plaintiff's intentional tort claims arose from the defendant's conduct in settling the matter and the upset the property damage caused to plaintiff. Since an accord and satisfaction *Page 123 
was reached regarding the underlying property damage claim, I believe that settlement also encompasses the intentional tort claims which, here, stem from the property damage claim and are ancillary to the property damage claim. I find nothing in the conduct of the parties to indicate that plaintiff has "reserved" his intentional tort claims, if such a thing is even possible, while settling his property damage claim through an accord and satisfaction. Under the facts presented, I would find the plaintiff's mental reservation to be of no consequence and hold the accord and satisfaction concluded the matter.